UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33628 ENERGY XXI (BERMUDA) LIMITED (Exact name of registrant as specified in its charter) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda N/A (Address of principal executive offices) (Zip Code) (441) 295-2244 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of April 30, 2010, there were 50,630,571 shares outstanding of the registrant’s common stock, par value $0.005 per share. ENERGY XXI (BERMUDA) LIMITED TABLE OF CONTENTS Page GLOSSARY OF TERMS 3 PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4. Controls and Procedures 39 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings 40 ITEM 1A. Risk Factors 40 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 6. Exhibits 41 SIGNATURES 42 EXHIBIT INDEX 43 - 2 - GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: Bbls Barrels MBbls Thousands of Barrels MMcf Million Cubic Feet MMBtu Million British Thermal Units BOE Barrel of Oil Equivalent MBOE Thousand Barrels of Oil Equivalent DD&A Depreciation, Depletion and Amortization Call options are contracts giving the holder (purchaser) the right, but not the obligation, to buy (call) a specified item at a fixed price (exercise or strike price) during a specified period. The purchaser pays a nonrefundable fee (the premium) to the seller (writer). Cash-flow hedges are derivative instruments used to mitigate the risk of variability in cash flows from crude oil and natural gas sales due to changes in market prices. Examples of such derivative instruments include fixed-price swaps, fixed-price swaps combined with basis swaps, purchased put options, costless collars (purchased put options and written call options) and producer three-ways (purchased put spreads and written call options). These derivative instruments either fix the price a party receives for its production or, in the case of option contracts, set a minimum price or a price within a fixed range. Completion refers to the work performed and the installation of permanent equipment for the production of natural gas and crude oil from a recently drilled well. Developed acreage is acreage that is allocated or assignable to producing wells or wells capable of production. Development well is a well drilled within the proved area of an oil or natural gas field to the depth of a stratigraphic horizon known to be productive. Dry hole is an exploratory or development well that does not produce oil or gas in commercial quantities. Exploitation is drilling wells in areas proven to be productive. Exploratory well is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be productive of oil or gas in another reservoir, or to extend a known reservoir. Generally, an exploratory well is any well that is not a development well, a service well or a stratigraphic test well. Fair-value hedges are derivative instruments used to hedge or offset the exposure to changes in the fair value of a recognized asset or liability or an unrecognized firm commitment. For example, a contract is entered into whereby a commitment is made to deliver to a customer a specified quantity of crude oil or natural gas at a fixed price over a specified period of time. In order to hedge against changes in the fair value of these commitments, a party enters into swap agreements with financial counterparties that allow the party to receive market prices for the committed specified quantities included in the physical contract. Field is an area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature or stratigraphic condition. Formation is a stratum of rock that is recognizable from adjacent strata consisting mainly of a certain type of rock or combination of rock types with thickness that may range from less than two feet to hundreds of feet. Gross acres or gross wells are the total acres or wells in which a working interest is owned. Horizon is a zone of a particular formation or that part of a formation of sufficient porosity and permeability to form a petroleum reservoir. Independent oil and gas company is a company that is primarily engaged in the exploration and production sector of the oil and gas business. Lease operating or well operating expenses are expenses incurred to operate the wells and equipment on a producing lease. Natural gas is converted into one barrel of oil equivalent based on 6 Mcf of gas to one barrel of oil. Net acreage and net oil and gas wells are obtained by multiplying gross acreage and gross oil and gas wells by the Company’s working interest percentage in the properties. - 3 - Operating costs include direct and indirect expenses, including general and administrative expenses, incurred to manage, operate and maintain our wells and related equipment and facilities. Production costs are costs incurred to operate and maintain our wells and related equipment and facilities. These costs include lease operating or well operating expenses and severance taxes. Productive well is a well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. Proved developed reserves are the portion of proved reserves which can be expected to be recovered through existing wells with existing equipment and operating methods. For complete definitions of proved developed natural gas, natural gas liquids (“NGLs”) and crude oil reserves, refer to the Securities and Exchange Commission’s Regulation S-X, Rule 4-10(a) (2), (3) and (4). Proved reserves represent estimated quantities of natural gas, NGLs and crude oil which geological and engineering data demonstrate, with reasonable certainty, can be recovered in future years from known reservoirs under existing economic and operating conditions. Reservoirs are considered proved if shown to be economically producible by either actual production or conclusive formation tests. For complete definitions of proved natural gas, NGLs and crude oil reserves, refer to the Securities and Exchange Commission’s Regulation S-X, Rule 4-10(a) (2), (3) and (4). Proved undeveloped reserves are the portion of proved reserves which can be expected to be recovered from new wells on undrilled proved acreage, or from existing wells where a relatively major expenditure is required for completion. For complete definitions of proved undeveloped natural gas, NGLs and crude oil reserves, refer to the Securities and Exchange Commission’s Regulation S-X, Rule 4-10(a) (2), (3) and (4). Put options are contracts giving the holder (purchaser) the right, but not the obligation, to sell (put) a specified item at a fixed price (exercise or strike price) during a specified period. The purchaser pays a nonrefundable fee (the premium) to the seller (writer). Seismic is an exploration method of sending energy waves or sound waves into the earth and recording the wave reflections to indicate the type, size, shape and depth of subsurface rock formation. (2-D seismic provides two-dimensional information and 3-D seismic provides three-dimensional pictures.) Undeveloped acreage is lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of crude oil and natural gas. Working interest is the operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover is the operations on a producing well to restore or increase production. Zone is a stratigraphic interval containing one or more reservoirs. - 4 - PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) March 31, June 30, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Royalty deposit Derivative financial instruments Total Current Assets Property and equipment, net of accumulated depreciation, depletion, amortization and impairment Oil and natural gas properties - full cost method of accounting Other property and equipment Total Property and Equipment – net Other Assets Derivative financial instruments Restricted cash — Debt issuance costs, net of accumulated amortization Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Asset retirement obligations Derivative financial instruments Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities, face value of $705,196,000 and $858,720,000 at March 31, 2010 and June 30, 2009, respectively Deferred income taxes Asset retirement obligations Derivative financial instruments Other Total Liabilities Commitments and Contingencies (Note 14) Stockholders’ Equity Preferred stock, $0.01 par value, 2,500,000 shares authorized and 1,100,000 shares and no shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively 11 — Common stock, $0.005 par value, 200,000,000 shares authorized and 50,819,109 and 29,283,051 shares issued and 50,626,024 and 29,150,116 shares outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income taxes Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements - 5 - ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Revenues Oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Impairment of oil and gas properties — — Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) ) Total Costs and Expenses Operating Income (Loss) ) ) Other Income (Expense) Other income 13 Interest expense ) Total Other Income (Expense) Income (Loss) Before Income Taxes ) ) Income Tax Expense (Benefit) ) Net Income (Loss) ) ) Preferred Stock Dividends — — Net Income (Loss) Available for Common Stockholders $ $ ) $ $ ) Earnings (Loss) Per Share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted Average Number of Common Shares Outstanding Basic Diluted See accompanying Notes to Consolidated Financial Statements - 6 - ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Cash Flows From Operating Activities Net income (loss) $ $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Deferred income tax expense (benefit) ) Change in derivative financial instruments Proceeds from sale of derivative instruments Other ) ) ) Accretion of asset retirement obligations Depreciation, depletion, and amortization Impairment of oil and gas properties — — Amortization of deferred gain on debt ) Amortization and write-off of debt issuance costs Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses and other current assets ) ) Settlement of asset retirement obligations ) Accounts payable and other liabilities ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) — ) — Capital expenditures ) Insurance payments received — — Restricted cash — — ) — Other ) 94 Net Cash Used in Investing Activities ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs — — — Dividends to shareholders ) Proceeds from long-term debt Payments on long-term debt ) Purchase of bonds — — ) Debt issuance costs ) — ) — Other ) ) ) Net Cash Provided by (Used in) Financing Activities ) ) ) Net Decrease in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ See accompanying Notes to Consolidated Financial Statements - 7 - ENERGY XXI (BERMUDA) LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1—Basis of Presentation Nature of Operations. Energy XXI (Bermuda) Limited was incorporated in Bermuda on July 25, 2005.We are headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. References in this report to “us,” “we,” “our,” “the Company,” or “Energy XXI” are to Energy XXI (Bermuda) Limited and its wholly-owned subsidiaries, including Energy XXI (US Holdings) Limited (“Energy XXI Holdings” and, together with Energy XXI (Bermuda) Limited, our “Bermuda Companies”), Energy XXI, Inc. (“EXXI Corp.”), Energy XXI USA, Inc. (“EXXI USA”), Energy XXI GOM, LLC (“GOM”), Energy XXI Gulf Coast, Inc. (“EGC”), Energy XXI Services, LLC (“EXXI Services”), Energy XXI Texas Onshore, LLC (“Texas Onshore”) and Energy XXI Onshore, LLC (“Onshore” and, together with EXXI Corp., EXXI USA, GOM, EGC, EXXI Services and Texas Onshore, our“U.S. Companies”). Principles of Consolidation and Reporting. The accompanying consolidated financial statements include the accounts of Energy XXI and its wholly owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous periods include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income (loss), stockholders’ equity or cash flows. Interim Financial Statements. The accompanying consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the U.S. for complete financial statements.In the opinion of management, all adjustments of a normal and recurring nature considered necessary for a fair presentation have been included in the accompanying consolidated financial statements.The results of operations for the interim period are not necessarily indicative of the results that will be realized for the entire fiscal year.For further information, please refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009. Use of Estimates.The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation.Accordingly, our accounting estimates require exercise of judgment.While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Cash and Cash Equivalents.We consider all highly liquid investments, with maturities of 90 days or less when purchased, to be cash and cash equivalents. Restricted Cash.At March 31, 2010, we had $2.2 million in restricted cash securing certain letters of credit.This amount is classified as non-current at March 31, 2010. Common Stock.At our 2009 Annual General Meeting of Shareholdersheld on December 11, 2009 (“2009 AGM”), our shareholders approved a share consolidation with respect to the shares of our common stock at certain pre-determined ratios at any time prior to December 31, 2010, subject to the approval of our board of directors.In January 2010, our board of directors approved a 1:5 stock consolidation effective January 29, 2010. Accordingly, all of our common shares, incentive plans and related amounts for all periods presented in this report reflect the stock consolidation. - 8 - Note 2 – Recent Accounting Pronouncements We disclose the existence and potential effect of accounting standards issued but not yet adopted by us or recently adopted by us with respect to accounting standards that may have an impact on us when adopted in the future. Fair Value Measurements and Disclosures. The FASB has issued new guidance on improving disclosures about fair value measurements. The new standard requires certain new disclosures and clarifies some existing disclosure requirements about fair value measurement. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, the new standard will now require: · A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and · In the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, the new standard clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. The new standard is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.We adopted the new guidance effective January 1, 2010.The implementation of this standard did not have a material impact on our consolidated financial position and results of operations. Business Combinations. In December 2007, the FASB issued new guidance on business combinations. The new standard provides revised guidance on how acquirers recognize and measure the consideration transferred, identifiable assets acquired, liabilities assumed, noncontrolling interests, and goodwill acquired in a business combination. The new standard also expands required disclosures surrounding the nature and financial effects of business combinations. The standard is effective, on a prospective basis, for fiscal years beginning after December 15, 2008. We adopted the new guidance effective July 1, 2009. As discussed in Note 4, on December 22, 2009, we closed on the acquisition of certain Gulf of Mexico shelf properties and we accounted for such acquisition under this new business combination guidance. Subsequent Events. In May 2009, the FASB issued new guidance on subsequent events. The standard provides guidance on management’s assessment of subsequent events and incorporates this guidance into accounting literature. The standard is effective prospectively for interim and annual periods ending after June 15, 2009. The implementation of this standard did not have a material impact on our consolidated financial position and results of operations. We have evaluated subsequent events through the date of issuance of our consolidated financial position and results of operations. Variable Interest Entities. In June 2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities. The guidance affects the overall consolidation analysis and requires enhanced disclosures on involvement with variable interest entities. The guidance is effective for fiscal years beginning after November 15, 2009. The implementation of this standard is not expected to have a material impact on our consolidated financial position and results of operations. Accounting Standards Codification. In June 2009, the FASB Accounting Standards Codification (“Codification”) was issued. The Codification is the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. The Codification is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The implementation of this standard did not have a material impact on our consolidated financial position and results of operations. - 9 - Proposed Updates to Oil and Gas Accounting Rules. In January 2010, the FASB issued its updates to oil and gas accounting rules to align the oil and gas reserve estimation and disclosure requirements of Extractive Industries—Oil and Gas with the requirements in the Securities and Exchange Commission’s final rule, Modernization of the Oil and Gas Reporting Requirements, which was issued on December 31, 2008 and is effective for our fiscal year ending June 30, 2010.We are still in the process of evaluating the impact on our consolidated financial position and results of operations. Unvested Share-based Payment Awards. On July 1, 2009, we adopted an update to accounting standards related to accounting for instruments granted in share-based payment transactions as participating securities.This update provides that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents, whether paid or unpaid, are participating securities and shall be included in the computation of both basic and diluted earnings per share.The implementation of this standard did not have a material impact on our consolidated financial position and results of operations. All earnings per share amounts presented were not materially impacted. Note 3 –Oil and Gas Properties Oil and Gas Properties.We use the full cost method of accounting for exploration and development activities as defined by the Securities and Exchange Commission (“SEC”). Under this method of accounting, the costs of unsuccessful, as well as successful, exploration and development activities are capitalized as properties and equipment. This includes any internal costs that are directly related to property acquisition, exploration and development activities but does not include any costs related to production, general corporate overhead or similar activities. Gain or loss on the sale or other disposition of oil and gas properties is not recognized, unless the gain or loss would significantly alter the relationship between capitalized costs and proved reserves. Oil and natural gas properties include costs that are excluded from costs being depleted or amortized. Oil and natural gas property costs excluded represent investments in unevaluated properties and include non-producing leasehold, geological and geophysical costs associated with leasehold or drilling interests and exploration drilling costs. We exclude these costs until the property has been evaluated.We also allocate a portion of our acquisition costs to unevaluated properties based on relative value.Costs are transferred to the full cost pool as the properties are evaluated or over the life of the reservoir. We assess the impairment of our evaluated oil and gas properties through the use of a ceiling test as prescribed by Rule 4-10 of Regulation S-X. Future production volumes from oil and gas properties are a significant factor in determining the full cost ceiling limitation of capital costs. There are numerous uncertainties inherent in estimating quantities of proved oil and gas reserves. Oil and gas reserve engineering is a subjective process of estimating underground accumulations of oil and gas that cannot be precisely measured. Such cost estimates related to future development costs of proved oil and gas reserves could be subject to significant revisions due to changes in regulatory requirements, technological advances and other factors which are difficult to predict. Ceiling Test. Under the full cost method of accounting, we are required to perform a “ceiling test” each quarter that determines a limit on the book value of our oil and gas properties.If the net capitalized cost of proved oil and gas properties, net of related deferred income taxes, plus the cost of unproved oil and gas properties and future development costs, exceeds the present value of estimated future net cash flows discounted at 10%, net of related tax effects, plus the cost of unproved oil and gas properties, the excess is charged to expense and reflected as additional accumulated DD&A.Future net cash flows are based on period-end commodity prices and exclude future cash outflows related to estimated abandonment costs.As of the reported balance sheet date, capitalized costs of an oil and gas producing company may not exceed the full cost limitation calculated under the above described rule based on current spot market prices for oil and natural gas. However, if prior to the balance sheet date, the company enters into certain hedging arrangements for a portion of its future natural gas and oil production, thereby enabling the company to receive future cash flows that are higher than the estimated future cash flows indicated by use of the spot market price as of the reported balance sheet date, these higher hedged prices are used if they qualify as cash flow hedges under the authoritative guidance that applies to derivative instruments and hedging activities. Because of the significant decline in crude oil and natural gas prices, coupled with the impact of Hurricanes Gustav and Ike, we recognized a non-cash write-down of the net book value of our oil and gas properties of $117.9 million and $459.1 million in the third and second quarters of fiscal 2009, respectively.The write-downs were reduced by $179.9 million and $203.0 million pre-tax as a result of our commodity hedging program in the third and second quarters of fiscal 2009, respectively.No write-downs were required for any of the periods of fiscal 2010. - 10 - Note 4 – Acquisitions On December 22, 2009,we closed on the acquisition of certain Gulf of Mexico shelf oil and natural gas interests from MitEnergy Upstream LLC, a subsidiary of Mitsui & Co., Ltd.(the “Mit Acquisition”), for cash consideration of $273 million. For accounting purposes, we recorded this acquisition as effective November 20, 2009, the date that we gained control of the assets acquired and liabilities assumed. We financed the Mit Acquisition through proceeds received from common and perpetual convertible preferred stock offerings (See Note 12). The Mit Acquisition was accounted for under the purchase method of accounting in accordance with the new business combination accounting guidance we adopted effective July 1, 2009 (See Note 2). Accordingly, we conducted a preliminary assessment of the net assets acquired in and recognized provisional amounts for identifiable assets acquired and liabilities assumed at their estimated acquisition date fair market values, while transaction and integration costs associated with this acquisition were expensed as incurred. The initial accounting for the business combination is not complete; adjustments to provisional amounts, or recognition of additional assets acquired or liabilities assumed, may occur as we complete a more detailed analysis of this acquisition and additional information is obtained about the facts and circumstances that existed as of the acquisition date. The Mit Acquisition involves mirror-image non-operated interests in the same group of properties we purchased from Pogo Producing Company in June 2007.These properties include 30 fields of which production is approximately 77% crude oil and 80% of which is already operated by us.Offshore leases included in this acquisition total nearly 33,000 net acres. The following table presents the preliminary allocation of the assets acquired and liabilities assumed, based on their fair values on November 20, 2009 (in thousands): Oil and natural gas properties– evaluated $ Oil and natural gas properties– unevaluated Net working capital Asset retirement obligation liabilities ) Cash paid $ Net working capital includes gas imbalance receivables and payables and ad valorem taxes payable. The preliminary fair values of evaluated and unevaluated oil and gas properties and asset retirement obligation liabilities were measured using valuation techniques that convert future cash flows to a single discounted amount. Significant inputs to the valuation of oil and gas properties include estimates of: (1) oil and gas reserves; (2) future operating and development costs; (3) future oil and gas prices; and (4) the discount factor used to calculate the discounted cash flow amount. Significant inputs into the valuation of the asset retirement obligation liabilities include estimates of: (1) plug and abandonment costs per well and related facilities; (2) remaining life per well and facilities; and (3) a credit adjusted risk-free interest rate. The following amounts of the Mit Acquisition properties’ revenue and earnings are included in our consolidated statement of operations for the nine months ended March 31, 2010 and the summarized unaudited pro forma financial information for the nine months ended March 31, 2010 and 2009, respectively, assumes that the Mit Acquisition had occurred on July 1, 2008. These unaudited pro forma financial results have been prepared for comparative purposes only and may not be indicative of the results that would have occurred if we had completed the acquisition as of July 1, 2008 or the results that will be attained in the future (in thousands). Revenue Earnings (1) Mit Acquisition properties from November 20, 2009 through March 31, 2010 $ $ Supplemental pro forma for July 1, 2009 through March 31, 2010 $ $ Supplemental pro forma for July 1, 2008 through March 31, 2009 $ $ (1) Earnings includes revenue less production costs. - 11 - Summarized below are the historical production volumes, revenues and direct operating expenses related to the Mit Acquisition properties for the three month periods ended June 30, 2009 and September 30, 2009 and for the period from October 1, 2009 to November 20, 2009 (dollar amounts in thousands). Period From October 1, 2009 to Three Months Ended November 20, 2009 September 30, 2009 June 30, 2009 Production Volumes: Oil (Bbls) Natural gas (Mcf) Barrels of oil equivalent (BOE) Revenues: Crude oil sales $ $ $ Natural gas sales Total revenues $ $ $ Direct Operating Expenses $ $ $ Note 5–Property and Equipment Property and equipment consists of the following (in thousands): March 31, 2010 June 30, 2009 Oil and gas properties Proved properties $ $ Less: Accumulated depreciation, depletion, amortization and impairment Proved properties—net Unproved properties Oil and gas properties—net Other property and equipment Less: Accumulated depreciation Other property and equipment—net Total property and equipment $ $ - 12 - Property costs incurred for the nine months ended March 31, 2010 consist of the following (in thousands): Oil and gas activities Development $ Exploration Administrative and other Capital expenditures Property acquisitions Asset retirement obligations, insurance proceeds and other net Total costs incurred $ Note 6 – Long-term Debt Long-term debt consists of the following (in thousands): March 31, 2010 Face Value Premium (Discount) Recorded Value June 30, 2009 First lien revolver $ $ — $ $ Second lien – 16% — Private placement – 16% ) — Total second lien — High yield facility – 10% Senior notes — Put premium financing — Capital lease obligation — Total debt Less current maturities — Total long-term debt $ At March 31, 2010, included in the face value of the 16% Second lien notes is $620,000 amount of 16% Second lien notes which were issued on December 15, 2009 as payment in kind with respect to the interest payment due on the then outstanding 16% Second lien notes. - 13 - Maturities of the face value of long-term debt as of March 31, 2010 are as follows (in thousands): Twelve Months Ending March 31, $ Total $ First Lien Revolver This facility was entered into by our subsidiary, EGC. This facility, as amended on February 5, 2010, has a face value of $400 million and matures in February 2013.The borrowing base is $350 million.Currently, the facility bears interest based on the borrowing base usage, at the applicable London Interbank Offered Rate, plus applicable margins ranging from 2.75 percent to 3.50 percent or an alternate base rate, based on the federal funds effective rate plus applicable margins ranging from 1.75 percent to 2.50 percent. The credit facility is secured by mortgages on at least 85 percent of the value of our proved reserves. The first lien revolving credit facility requires EGC to maintain certain financial covenants. Specifically, EGC may not permit the following under the first lien revolving credit facility: (1) EGC’s total leverage ratio to be more than 3.75 to 1.0 (3.5 to 1.0 beginning in June 2010), (2) EGC’s interest rate coverage ratio to be less than 3.0 to 1.0, (3) EGC’s a secured debt ratio to be more than 2.5 to 1.0, or (4) EGC’s current ratio (in each case as defined in our first lien revolving credit facility) to be less than 1.0 to 1.0, in each case, as of the end of each fiscal quarter. In addition, we are subject to various other covenants including, but not limited to, those limiting our ability to declare and pay dividends or other payments, our ability to incur debt, changes in control, our ability to enter into certain hedging agreements, as well as a covenant to maintain John D. Schiller, Jr. in his current executive position, subject to certain exceptions in the event of his death or disability. The first lien revolving credit facility also contains customary events of default, including, but not limited to, non-payment of principal when due, non-payment of interest or fees and other amounts after a grace period, failure of any representation or warranty to be true in all material respects when made or deemed made, defaults under other debt instruments (including the indenture governing the notes), commencement of a bankruptcy or similar proceeding by or on behalf of us or a guarantor, judgments against us or a guarantor, the institution by us to terminate a pension plan or other ERISA events, any change in control, loss of liens, failure to meet financial ratios, and violations of other covenants subject, in certain cases, to a grace period.As of March 31, 2010, we are in compliance with all covenants. - 14 - High Yield Facility On June 8, 2007, we completed a private offering of $750 million aggregate principal amount of EGC’s 10% Senior Notes due 2013 (the “Unregistered Senior Notes”).On October 16, 2007, we exchanged all of the then issued and outstanding Unregistered Senior Notes for $750 million aggregate principal amount of newly issued 10% Senior Notes due 2013(the “Registered Senior Notes”) which had been registered under the Securities Act of 1933, as amended (the “Securities Act”), and contained substantially the same terms as the Unregistered Senior Notes.We did not receive any cash proceeds from the exchange of the Unregistered Senior Notes for the Registered Senior Notes. The Registered Senior Notes are guaranteed by us and each of EGC’s existing and future material domestic subsidiaries. We have the right to redeem the Registered Senior Notes under various circumstances and are required to make an offer to repurchase the Registered Senior Notes upon a change of control and from the net proceeds of asset sales under specified circumstances each of which as defined in the indenture governing the Registered Senior Notes. The Company had previously purchased a total of $126.0 million aggregate principal amount of the Registered Senior Notes at a cost of $90.9 million, plus accrued interest of $3.3 million for a total cost of $94.2 million, reflecting a total potential gain of $35.1 million pre-tax.As discussed below, on November 12, 2009, the Company issued $278 million aggregate principal amount of 16% Second Lien Junior Secured Notes due 2014 (“Second Lien Notes”), in exchange for $347.5 million aggregate principal amount of Registered Senior Notes. In conjunction with the exchange, we contributed $126 million face value of Registered Senior Notes which we had previously purchased to EGC, who subsequently retired them. During the nine months ended March 31, 2010, the Company recognized a $26.7 million gain related to these retired $126 million of Registered Senior Notes. We believe that the fair value of the $276.5 million of Registered Senior Notes outstanding as of March 31, 2010 was $283.4 million. 16% Second Lien Notes On November 12, 2009, the Company issued Second Lien Notes as follows: · A total of $278 million of Second Lien Notes were issued in exchange for $347.5 million of Registered Senior Notes; and · A total of $60 million of Second Lien Notes were issued for cash (for each $1.0 million in Second Lien Notes purchased for cash, the purchaser also received 44,082 shares of the our common stock). The Second Lien Notes have a maturity date of June 2014 and are secured by a second lien in our oil and gas properties.In addition, the Second Lien Notes are governed by an inter-creditor agreement between the participants in the First Lien Revolver and the Second Lien Notes. Cash interest payable on the Second Lien Notes is 14% with an additional 2% interest payable-in-kind (“Second Lien Note PIK interest”). The Second Lien Note PIK interest is paid through the issuance of addition Second Lien Notes on each interest payment date. These additional Second Lien Notes issued as Second Lien Note PIK interest are identical in terms and conditions to the original Second Lien Notes. Under the terms of the Second Lien Notes, we are required to exchange the Second Lien Notes for newly issued notes registered under the Securities Act (the “Registered Second Lien Notes”).The Registered Second Lien Notes will have identical terms and conditions as the Second Lien Notes. On April 5, 2010, we commenced an offer to exchange the Second Lien Notes for Registered Second Lien Notes.The exchange offer expired on May 3, 2010 with closing expected on May 6, 2010.The tendered bonds represented 99.96% of the bonds outstanding. For accounting purposes, the $278 million aggregate principal amount of Second Lien Notes exchanged for $347.5 million aggregate principal amount of Registered Second Lien Notes were recorded at the carrying value of the Registered Second Lien Notes ($347.5 million) and the $69.5 million difference between face value of the Second Lien Notes and carrying value of the Registered Second Lien Notes will be amortized as a reduction of interest expense over the life of the Registered Second Lien Notes. - 15 - For accounting purposes, the $60 million aggregate principal amount of Second Lien Notes for which we received cash for were recorded based on the relative fair market values of the Second Lien Notes and the 2.6 million shares of common stock issued using closing price of $10.60 per share of our common stock on November 12, 2009. Based on these relative fair market values, the $60 million aggregate principal amount of Second Lien Notes was recorded at $40.9 million and the common shares were recorded at $19.1 million. The $19.1 million discount between the face value of the $60 million aggregate principal amount of Second Lien Notes and their recorded value will be amortized as an increase in interest expense over the life of the Second Lien Notes. We believe that the fair value of the $338.6 million aggregate principal amount of the Second Lien Notes outstanding as of March 31, 2010 was $390.2 million. Put Premium Financing We finance puts that we purchase with our hedge providers. Substantially all of our commodity hedges are done with members of our bank groups. Put financing is accounted for as debt and this indebtedness is pari pasu with borrowings under the first lien revolver. The hedge financing is structured to mature when the put settles so that we realize the value net of hedge financing. As of March 31, 2010 and June 30, 2009, our outstanding hedge financing totaled $2.6 million and $3.9 million, respectively. Interest Expense For the three months and nine months ended March 31, 2010 and 2009, interest expense consisted of the following (in thousands): Three Months Ended Nine Months Ended March 31, March 31, Revolving credit facility $ High yield facility 16% Second Lien Notes — — Amortization of debt issue cost - Revolving credit facility Amortization of debt issue cost - High yield facility Amortization of debt issue cost - 16% Second Lien Notes 29 — 43 — Premium amortization - 16% exchange Second Lien Notes ) — ) — Discount amortization - 16% private placement Second Lien Notes — — Write-off of debt issue costs - Retirement of $126 million in bonds — — — Write-off of debt issue costs –Reduction in revolving credit facility — — — Put premium financing and other $ Note 7 – Note Payable On July 22, 2009, we entered into a note to finance a portion of our insurance premiums.The note is for a total face amount of $19.5 million and bears interest at an annual rate of 3.2 percent.The note amortized over nine months and there is no remaining balance at March 31, 2010. - 16 - Note 8 – Asset Retirement Obligations The following table describes the changes to our asset retirement obligations (in thousands): Balance at June 30, 2009 $ Liabilities acquired Liabilities incurred Liabilities settled ) Revisions ) Accretion expense Total balance at March 31, 2010 Less current portion Long-term balance at March 31, 2010 $ As discussed in Note 4, the asset retirement obligations acquired essentially relate to the Mit Acquisition. Note 9 – Derivative Financial Instruments We enter into hedging transactions with major financial institutions to reduce exposure to fluctuations in the price of crude oil and natural gas.We use financially settled crude oil and natural gas puts, swaps, zero-cost collars and three-way collars. Any gains or losses resulting from the change in fair value from hedging transactions that are determined to be ineffective are recorded as a component of operating income, whereas gains and losses from the settlement of hedging contracts are recorded in crude oil and natural gas revenue. With a financially settled purchased put, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the hedged price of the transaction.With a swap, the counterparty is required to make a payment to us if the settlement price for a settlement period is below the hedged price for the transaction, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the hedged price for the transaction.With a zero-cost collar, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the floor price of the collar, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the cap price for the collar.A three-way collar is a combination of options, a sold call, a purchased put and a sold put. The sold call establishes a maximum price we will receive for the volumes under contract. The purchased put establishes a minimum price unless the market price falls below the sold put, at which point the minimum price would be the reference price (i.e., NYMEX) plus the difference between the purchased put and the sold put strike price. The energy markets have historically been very volatile, and there can be no assurances that crude oil and natural gas prices will not be subject to wide fluctuations in the future.While the use of hedging arrangements limits the downside risk of adverse price movements, it also limits future gains from favorable movements. Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the three months ended March 31, 2010 resulted in an increase in crude oil and natural gas sales in the amount of $9.3 million. For the three months ended March 31, 2010, we recognized a loss of approximately $0.9 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $0.3 million and an unrealized gain of approximately $0.3 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the three months ended March 31, 2009 resulted in an increase in crude oil and natural gas sales in the amount of $39.2 million. For the three months ended March 31, 2009, we recognized a loss of approximately $3.7 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $3.4 million and an unrealized loss of approximately $2.7 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the nine months ended March 31, 2010 resulted in an increase in crude oil and natural gas sales in the amount of $40.1 million. For the nine months ended March 31, 2010, we recognized a loss of approximately $1.5 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $10.4 million and an unrealized loss of approximately $4.9 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. - 17 - Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the nine months ended March 31, 2009 resulted in an increase in crude oil and natural gas sales in the amount of $15.7 million. For the nine months ended March 31, 2009, we recognized a gain of approximately $3.7 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $5.7 million and an unrealized loss of approximately $0.4 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. In March 2009 and February 2010, we monetized certain hedge positions and received cash proceeds of $66.5 million and $5.0 million, respectively. These amounts are carried in stockholders’ equity as part of other comprehensive income and will be recognized in income over the contract life of the underlying hedge contracts. Crude oil and natural gas sales were increased by $10.4 million and $33.4 million for three months and nine months ended March 31, 2010, respectively, related to these monetized hedges and, as a result of the future amortization of these hedges, crude oil and natural gas sales will be increased as follows (in thousands): Three months ended June 30, 2010 $ Three months ended September 30, 2010 Three months ended December 31, 2010 As of March 31, 2010, we had the following contracts outstanding (Asset and Fair Value Gain in thousands): Crude Oil Natural Gas Volume (MBbls) Contract Price (1) Total Volume (MMMBtus) Contract Price (1) Total Total Period Asset (Liability) Fair Value Gain (Loss) Asset (Liability) Fair Value Gain (Loss) Asset (Liability) Fair Value Gain (Loss)(2) Put Spreads 04/10 – 3/11 $64.61/$70.39 $6.00/$8.00 04/11 – 3/12 65.00/70.00 26 Puts 04/10 – 3/11 04/11 – 3/12 Swaps 04/10 – 3/11 04/11 – 3/12 04/12 – 3/13 Collars 04/10 – 3/11 74.00/79.50 Three-Way Collars 04/10 – 3/11 48 55.00/70.00/82.10 5.85/7.85/10.69 04/11 – 3/12 5.50/7.50/10.55 Total Gain (Loss) on Derivatives (1) The contract price is weighted-averaged by contract volume. The gain(loss) on derivative contracts is net of applicable income taxes and includes only those contracts that have been designated as hedges. - 18 - The following table quantifies the fair values, on a gross basis, of all our derivative contracts and identifies its balance sheet location as of March 31, 2010 (in thousands): Asset Derivatives Liability Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments under Statement 133 Commodity Contracts Derivative financial instruments Derivative financial instruments Current $ Current $ Non-current Non-current Interest Rate Contracts Derivative financial instruments Current Total derivatives designated as hedging instruments under Statement 133 Derivatives not designated as hedging instruments under Statement 133 Commodity Contracts Derivative financial instruments Derivative financial instruments Current Current 2 Non-current Non-current 24 Total derivatives not designated as hedging instruments under Statement 133 26 Total derivatives $ $ The following table quantifies the fair values, on a gross basis, the effect of derivatives on our financial performance and cash flows for the nine months ended March 31, 2010 (in thousands): Location of (Gain) Loss Reclassified from Accumulated OCI into Income (Effective Portion) Amount of (Gain) Loss Reclassified from OCI into Income (Effective Portion) Location of (Gain)Loss Recognized in Income on Derivative (Ineffective Portion) Amount of (Gain) Loss Reclassified from OCI into Income (Ineffective Portion) Derivatives in Statement 133 Cash Flow Hedging Relationships Amount of (Gain) Loss Recognized in Income on Derivative (Effective Portion) Commodity Contracts Revenue (Gain) /Loss on derivative financial instruments Interest Rate Contracts Interest expense (Gain) / Loss on derivative financial instruments - Total Derivatives Not Designated as Hedging Instruments under Statement 133 Amount of (Gain) Loss Recognized in Income on Derivative Location of (Gain) Loss Recognized in Income on Derivative Commodity Contracts (Gain) loss on derivative financial instruments - 19 - We have reviewed the financial strength of our hedge counterparties and believe the credit risk to be minimal.At March 31, 2010, we had no deposits for collateral with our counterparties. On June 26, 2006, we entered into an interest rate costless collar to mitigate the risk of loss due to changes in interest rates.The dollar amount hedged was $75 million with the interest rate collar being 5.45% to 5.75%.At March 31, 2010, we had deferred $0.6 million, net of tax benefit, in losses in OCI related to this instrument. The following table reconciles the changes in accumulated other comprehensive income (loss) (in thousands): Accumulated other comprehensive income – June 30, 2009 $ Hedging activities: Commodity Change in fair value (loss) ) Reclassified to income (loss) ) Interest rate Change in fair value Reclassified to income Accumulated other comprehensive income –March 31, 2010 $ The amounts expected to be reclassified to income in the next twelve months are $5.5 million income on our commodity hedges and a $1.0 million loss on our interest rate hedge. Note 10 – Income Taxes We are a Bermuda company and we are generally not subject to income tax in Bermuda. We operate through our various subsidiaries in the United States (“U.S.”); accordingly, income taxes have been provided based upon U.S. tax laws and rates as they apply to our current ownership structure. During the year ended June 30, 2009, we incurred a significant impairment loss of our oil and gas properties due to the steep decline in global energy prices over that same time period.As a result, we are in a position of cumulative reporting losses for the current and preceding reporting periods.The volatility of energy prices and uncertainty of when energy prices may rebound is problematic and not readily determinable.This general fact pattern does not allow us to project sufficient sources of future taxable income to offset our tax loss carryforwards and net deferred tax assets in the U.S. Under these current circumstances, it is management’s opinion that the realization of these tax attributes beyond the reversal of existing taxable temporary differences does not reach the “more likely than not” criteria under authoritative guidance that applies to income taxes.As a result, we have previously established and continue to maintain a full valuation allowance against our U.S. net deferred tax assets as of March 31, 2010. In establishing the valuation allowance against the U.S. net deferred tax assets in the current and prior reporting periods, the Company has relied upon the future reversal of taxable temporary differences associated with deferred income reported in Other Comprehensive Income (“OCI”) as a source of future taxable income as required by GAAP. For the three months and nine months ended March 31, 2010, the Company experienced a decrease in OCI. This reduction in the deferred income associated with OCI has caused the Company to increase the valuation allowance during the three months and nine months ended March 31, 2010, because of the decrease in the future reversal of taxable temporary differences as a source of future taxable income in the U.S. Our Bermuda Companies continue to report a tax provision relating to the accrued U.S. withholding tax required on any interest payments made from the U.S. Companies to the Bermuda Companies. We have accrued a withholding obligation of $7,764,000 for the nine months ended March 31, 2010. The cumulative withholding obligation is $34,736,000 through March 31, 2010. - 20 - Our effective tax rates for the three months and nine months ended March 31, 2010 and 2009 were approximately as follows: Three Months Ended Nine Months Ended March 31, March 31, Effective Rate % )% % % As discussed above, the significant variance from the U.S. statutory rate is primarily due to the increase in the valuation allowance against the U.S. net deferred tax assets and the accrual of the U.S. withholding obligation related to the interest income payable to the Bermuda Companies for which no deduction for interest expense is currently allowable to the U.S. group. Note 11—Employee Benefit Plans The Energy XXI Services, LLC 2006 Long-Term Incentive Plan (“Incentive Plan”). We maintain an incentive and retention program for our employees. Participation shares (or “Phantom Stock Units”) are issued from time to time at a value equal to our common share price at the time of issue. The Phantom Stock Units generally vest equally over a three-year period. When vesting occurs, we pay the employee an amount equal to the then current common share price times the number of Phantom Stock Units that have vested, plus the cumulative value of dividends applicable to our common stock. For fiscal 2010, we also awarded performance units.Of the total performance units awarded, 25% are time-based performance units (“Time Based Performance Units”) and 75% are Total Shareholder Return Performance-Based Units (“TSR Performance Based Units”).Both the Time-Based Performance Units and TSR Performance Based Units vest in equal installments on July 21, 2010, 2011 and 2012. Time Based Performance Units. The amount due to the employee at the vesting date is equal to the grant date unit value of $5.00 plus any increase in stock price over the performance period, multiplied by the number of units that vest. The initial stock price used in determining the change in stock price is $7.40 per share. TSR Performance Based Units. For each TSR Performance Based Unit, the employee will receive a cash payment equal to the grant date unit of $5.00 multiplied by (1) the cumulative percentage change in the price per share of the Company’s common stock from the date on which the TSR Performance Based Units were granted (the “Total Shareholder Return”) and (2) the TSR Unit Number Modifier, as set forth below. · If the Total Shareholder Return is less than 5%, then the TSR Unit Number Modifier is set at 0%. · If the Total Shareholder Return is above 5% but less than 15%, then the TSR Unit Modifier is calculated by multiplying the TSR percentage by five and adding 25%. · If the Total Shareholder Return is above 15% but less than or equal to 30%, then the TSR Unit Number Modifier is calculated by multiplying the TSR as a percentage by six and two-thirds. · If the Total Shareholder Return is greater than or equal to 30%, then the TSR Unit Number Modifier is set at 200%. In addition, the employee may have the opportunity to earn additional compensation based on the Company’s Total Shareholder Return at the end of the third Performance Period. At our discretion, at the time the Phantom Stock Units and Performance Based Units vest, employees will settle in either common shares or cash. Upon a change in control of the Company, all outstanding Phantom Stock Units and Performance Based Units become immediately vested and payable. Although historically, we have paid all vesting awards in cash, for the fiscal 2010 award, we may pay 25% in common stock. As of March 31, 2010, we have 1,700,639 unvested Phantom Stock units and 317,775 unvested Performance Units.For the three months and nine months ended March 31, 2010 and 2009, we recognized compensation expense of $4.5 million, $8.2 million, $0.1 and $0.3 million, respectively, related to our Phantom Stock units.For the three months and nine months ended March 31, 2010, we recognized compensation expense of $4.4 million and $7.4 million, respectively, related to our Performance Units.A liability has been recognized as of March 31, 2010 in the amount of $14.4 million, in accrued liabilities in the accompanying consolidated balance sheet.The amount of the liability will be remeasured at fair value, which is based on period-end stock price, as of each reporting date. - 21 - Restricted Shares activity is as follows: Average Grant-date Number Fair value Of Shares Per Share Non-vested at June 30, 2009 $ Vested during the nine months ended March 31, 2010 Non-vested at March 31, 2010 $ We determine the fair value of the Restricted Shares based on the market price of our Common Stock on the date of grant.Compensation cost for the Restricted Shares is recognized on a straight line basis over the service period.For the three months and nine months ended March 31, 2010 and 2009, we recognized compensation expense of $0.4 million, $1.2 million, $0.5 million and $1.4 million, respectively, related to our Restricted Shares.As of March 31, 2010 there was approximately $1.5 million of unrecognized compensation cost related to non-vested Restricted Shares.We expect approximately $0.4 million to be recognized over fiscal 2010, $1.0 million to be recognized during the fiscal year ended 2011 and $0.1 million to be recognized during the fiscal year ended 2012. Effective as of July 1, 2008, we adopted the Energy XXI Services, LLC 2008 Fair Market Value Stock Purchase Plan (“2008 Purchase Plan”), which allows eligible employees, directors, and other service providers of ours and our subsidiaries to purchase from us shares of our common stock that have either been purchased by us on the open market or that have been newly issued by us.During the three months and nine months ended March 31, 2010 and 2009, we issued 109,477 shares, 217,746 shares, 20,112 shares and 97,482 shares, respectively, under the 2008 Purchase Plan. In November 2008 we adopted the Energy XXI Services, LLC Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) which allows employees to purchase common stock at a 15% discount from the lower of the common stock closing price on the first or last day of the period.The current period is from January 1, 2010 to June 30, 2010.For the three months and nine months ended March 31, 2010 and 2009, we had charged $162,000, $255,000, $126,000 and $160,000, respectively, to compensation expense related to this plan.The plan has a limit of 1,000,000 common shares.During the nine months ended March 31, 2010, we issued 163,682 shares under the Employee Stock Purchase Plan. In September 2008, our Board of Directors granted 300,000 stock options to certain officers. These options to purchase our common stock were granted with an exercise price of $17.50 per share. These options vest over a three year period and may be exercised any time prior to September 10, 2018.As of March31, 2010, 240,000 of the stock options remain unvested with 90,000 options vesting on September 10, 2010 and 150,000 options vesting on September 10, 2011.None of the vested options have been exercised. Our net income (loss)for the three months ended March 31, 2010 and 2009 includes approximately $0.2million and $0.4million, respectively of compensation costs related to stock options. Our net income (loss)for the nine months ended March 31, 2010 and 2009 includes approximately $0.8million and $0.9million, respectively, of compensation costs related to stock options. As of March 31, 2010 there was $0.9million of unrecognized compensation expense related to non-vested stock option grants. We expect approximately $0.2 million to be recognized over the remainder of fiscal 2010 and approximately $0.6 million and $0.1 million to be recognized during the fiscal years ended 2011 and 2012, respectively. We utilize the Black-Scholes model to determine fair value, which incorporates assumptions to value stock-based awards. The dividend yield on our common stock was based on actual dividends paid at the time of the grant. The expected volatility is based on historical volatility of our common stock. The risk-free interest rate is the related United States Treasury yield curve for periods within the expected term of the option at the time of grant. Defined Contribution Plans. Our employees are covered by a discretionary noncontributory profit sharing plan.The plan provides for annual employer contributions up to 10% of annual compensation.We also sponsor a qualified 401(k) Plan which provides for matching.The cost to us under these plans for the three months ended March 31, 2010 and 2009 was $0.5 million for profit sharing and $0.6 million for the 401(k) Plan and $0.5 million for profit sharing and $0.3 million for the 401(k) Plan, respectively. The cost to us under these plans for the nine months ended March 31, 2010 and 2009 was $2.4 million for profit sharing and $1.2 million for the 401(k) Plan and $1.5 million for profit sharing and $1.0 million for the 401(k) Plan, respectively. - 22 - Note 12 – Stockholders’ Equity Common Stock At our 2009 AGM, our shareholders approved a share consolidation or reverse stock split at certain pre-determined ratios at any time prior to December 31, 2010, subject to the approval of our board of directors. In January 2010, our board of directors approved a 1:5 stock consolidation or reverse stock split effective January 29, 2010. The shareholders also voted to increase our authorized capital from 80,000,000 common shares, par value $.005 per share to 200,000,000 common shares by creating 120,000,000 new common shares. Our common stock trades on The NASDAQ Capital Market (the “NASDAQ”) and on the London Stock Exchange Alternative Investment Market (“AIM”) under the symbol “EXXI.” Our restricted common stock trades on the AIM under the symbol “EXXS.” Our shareholders are entitled to one vote for each share of common stock held on all matters to be voted on by shareholders. On December 14, 2009, we closed on an offering of 18,000,000 shares of $.001 par value common stock at a price of $9.50 per share, less $0.50 per share underwriters’ commission. On December 28, 2009, the underwriters exercised their over-allotment option acquiring an additional 821,046 shares at $9.50 per share, less $0.50 per share in underwriters’ commissions. We received net proceeds for the combined common stock offerings, after deducting $0.50 per share underwriters’ commissions and offering costs of $188.0 million. Preferred Stock Our bye-laws authorize the issuance of 2,500,000 shares of preferred stock.Our board of directors is empowered, without shareholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of common stock. On December 14, 2009, the Company sold 1,100,000 shares of 7.25% convertible cumulative perpetual preferred stock (our “Convertible Preferred Stock”) at a $100 per share. Net proceeds to the Company after deducting the 3% underwriters’ commission were $106.6 million. Dividends on the Convertible Preferred Stock are payable quarterly in arrears on each March 15, June 15, September 15 and December 15 of each year commencing on March 15, 2010. Dividends on the Convertible Preferred Stock may be paid in cash or, where freely transferable by any non-affiliate recipient thereof, shares of the Company’s common stock, or a combination thereof. If the Company elects to make payment in shares of common stock, such shares shall be valued for such purposes at 95% of the market value of the Company’s common stock as determined on the second trading day immediately prior to the record date for such dividend. The Convertible Preferred Stock is convertible into 8.77192 shares of the Company’s common stock or approximately $11.40 per share. On or after December 15, 2014, the Company may cause the Convertible Preferred Stock to be automatically convertible into common stock at the then prevailing conversion rate if, for at least 20 trading days in a period of 30 consecutive trading days, the daily average price of the Company’s common stock equals or exceeds 150% of the then-prevailing conversion price (currently $17.10). Warrants As of June 30, 2009, we had 2,595,483 outstanding warrants exercisable for $25 per share which expired on October 20, 2009. Unit Purchase Option As part of the placement on the AIM in October 2005, we issued to an underwriter and its designees (including its officers) an option (exercisable in whole or part) to subscribe up to 1,000,000 Units at a price of $33.00 per Unit. Each unit would consist of one common share and two warrants.The warrants would each be convertible into a share of our common stock at $25.00 per share with an expiration date of October 20, 2009. Fair value of the options, determined by using the Black-Scholes pricing model, was approximately $8.2 million, and recorded as a cost of the Placement in stockholders’ equity and additional paid-in capital. The Units expire on October 20, 2010; however, the warrants contained in each Unit expired on October 20, 2009. There were no unit purchase options exercised at March 31, 2010. - 23 - Note 13—Earnings per Share Basic earnings per share of common stock is computed by dividing net income by the weighted average number of shares of common stock outstanding during the year.Except when the effect would be anti-dilutive, the diluted earnings per share include the impact of restricted stock and the potential dilution that would occur if warrants to issue common stock were exercised.The following table sets forth the calculation of basic and diluted earnings per share (“EPS”) (in thousands, except per share data): Three Months Ended Nine Months Ended March 31, March 31, Net Income (Loss) $ $ ) $ $ ) Preferred Stock Dividends — — Net Income (Loss) Available for Common Stockholders $ $ ) $ $ ) Weighted average shares outstanding for basic EPS Add dilutive securities — — Weighted average shares outstanding for diluted EPS Earnings (Loss) Per Share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) For the nine months ended March 31, 2010, 3,732,862 common stock equivalents were excluded from the diluted average shares due to an anti-dilutive effect.For the three months and nine months ended March 31, 2009, 174,955 and 140,144 common stock equivalents, respectively, were excluded from the diluted average shares due to an anti-dilutive effect. Note 14—Commitments and Contingencies Litigation. We are involved in various legal proceedings and claims, which arise in the ordinary course of our business. We do not believe the ultimate resolution of any such actions will have a material affect on our financial position or results of operations. Lease Commitments.We have a non-cancelable operating lease for office space that expires on December 31, 2017.Future minimum lease commitments as of March 31, 2010 under the operating leases are as follows (in thousands): Twelve Months Ending March 31, $ Thereafter Total $ Rent expense for the three months and nine months ended March 31, 2010 and 2009 was approximately $550,000 and $568,000 and $1,686,000 and $1,614,000, respectively. Letters of Credit and Performance Bonds. We had $33.0 million in letters of credit and $112.1 million of performance bonds outstanding as of March 31, 2010. Drilling Rig Commitments. We entered into a drilling rig commitment commencing on March 17, 2010 at $35,000 per day until well completion. The commitment extends past March 31, 2010, thus, the commitment amount cannot be calculated since the well completion date is not known.We are also committed to a turnkey well for $2.5 million payable upon successful drilling and evaluation of the well. - 24 - Note 15—Fair Value of Financial Instruments On July 1, 2008, we adopted an update that expands the disclosure requirements for financial instruments and other derivatives recorded at fair value, and also requires that a company’s own credit risk be considered in determining the fair value of those instruments. The adoption resulted in a $10million pre-tax increase in other comprehensive income and a $10million reduction of our liabilities to reflect the consideration of our credit risk on our liabilities that are recorded at fair value. We use various methods to determine the fair values of our financial instruments and other derivatives which depend on a number of factors, including the availability of observable market data over the contractual term of the underlying instrument. For our natural gas and oil derivatives, the fair value is calculated based on directly observable market data or data available for similar instruments in similar markets. For our interest rate derivatives, the fair value may be calculated based on these inputs as well as third-party estimates of these instruments. We separate our financial instruments and other derivatives into two levels (Levels 2 and 3) based on our assessment of the availability of observable market data and the significance of non-observable data used to determine the fair value of our instruments. Our assessment of an instrument can change over time based on the maturity or liquidity of the instrument, which could result in a change in the classification of the instruments between levels. Each of these levels and our corresponding instruments classified by level are further described below: • Level 2 instruments’ fair values are based on pricing data representative of quoted prices for similar assets and liabilities in active markets (or identical assets and liabilities in less active markets). Included in this level are our natural gas and oil derivatives whose fair values are based on commodity pricing data obtained from independent pricing sources. • Level 3 instruments’ fair values are based on prices or valuation models that require inputs that are both significant to the fair value measurement and less observable from objective sources (i.e., supported by little or no market activity). Our valuation models are industry-standard and consider various inputs including third party broker-quoted forward amounts and time value of money. Listed below are our financial instruments classified in each level and a description of the significant inputs utilized to determine their fair value at March 31, 2010 (in thousands): Level 2 Level 3 Total Assets: Natural Gas and Oil Derivatives $ $ Liabilities: Natural Gas and Oil Derivatives $ $ Interest Rate Collar $ Total Liabilities $ $ $ The following table sets forth a reconciliation of changes in the fair value of derivatives classified as Level 3 (in thousands): Interest Rate Collar Balance at July 1, 2009 $ Total loss included in other comprehensive income Settlements ) Balance at March 31, 2010 $ - 25 - Note 16 —Prepaid Expenses and Other Current Assets and Accrued Liabilities Prepaid expenses and other current assets and accrued liabilities consist of the following (in thousands): March 31, 2010 June 30, 2009 Prepaid expenses and other current assets Advances to joint interest partners $ $ Insurance Inventory Other Total prepaid expenses and other current assets $ $ Accrued liabilities Advances from joint interest partners $ $ Employee benefits and payroll Interest Accrued hedge revenue Undistributed oil and gas proceeds Other Total accrued liabilities $ $ Note 17 – Supplemental Cash Flow Information The following represents our supplemental cash flow information (in thousands): Nine Months Ended March 31, Cash paid for interest $ $ Cash paid for income taxes — $ The following represents our non-cash investing and financing activities (in thousands): Nine Months Ended March 31, Additions to property and equipment by recognizing asset retirement obligations $ $ Financing of insurance premiums — Preferred stock dividends — - 26 - ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this Quarterly Report on Form 10-Q may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.The words “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature.These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us.While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate.All comments concerning our expectations for future revenues and operating results are based on our forecasts for our existing operations and do not include the potential impact of any future acquisitions.Our forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from our historical experience and our present expectations or projections.Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, those summarized below: · our business strategy; · our financial position; · the extent to which we are leveraged; · our cash flow and liquidity; · declines in the prices we receive for our oil and gas affecting our operating results and cash flows; · economic slowdowns that can adversely affect consumption of oil and gas by businesses and consumers; · uncertainties in estimating our oil and gas reserves; · replacing our oil and gas reserves; · uncertainties in exploring for and producing oil and gas; · our inability to obtain additional financing necessary in order to fund our operations, capital expenditures, and to meet our other obligations; · availability of drilling and production equipment and field service providers; · disruption of operations and damages due to hurricanes or tropical storms; · availability, cost and adequacy of insurance coverage; · competition in the oil and gas industry; · our inability to retain and attract key personnel; · the effects of government regulation and permitting and other legal requirements; and · costs associated with perfecting title for mineral rights in some of our properties. Other factors that could cause our actual results to differ from our projected results are described in (1)PartII, “Item1A. Risk Factors” and elsewhere in this report, (2)our Annual Report on Form 10-K for the fiscal year ended June 30, 2009, (3)our reports and registration statements filed from time to time with the SEC and (4)other announcements we make from time to time. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. Overview We are an independent oil and natural gas exploration and production company with properties focused in the U.S. Gulf Coast and the Gulf of Mexico. Our business strategy includes: (i) acquiring oil and gas properties; (ii) exploiting our core assets to enhance production and ultimate recover of reserves; and (iii) utilizing a small portion of our capital program to explore the ultra-deep shelf for large potential quantities of oil and gas. Our operations are geographically focused and we target acquisitions of oil and gas properties with which we can add value by increasing production and ultimate recovery of reserves, whether through exploitation or exploration, often using reprocessed seismic data to identify previously overlooked opportunities. - 27 - At March 31, 2010, we operated or had an interest in 288 producing wells on 148,784 net developed acres, including interests in 52 producing fields. All of our properties are located on the Gulf Coast and in the Gulf of Mexico, with approximately 84% of our proved reserves being offshore. This concentration facilitates our ability to manage the operated fields efficiently and our high number of wellbore locations provides diversification of our production and reserves. We believe operating our assets is key to our strategy; approximately 81% of our proved reserves are on properties operated by us. We have a seismic database covering approximately 3,100 square miles, primarily focused on our existing operations. This database has helped us identify at least 100 development and exploration opportunities. We believe the mature legacy fields on our acquired properties will lend themselves well to our aggressive exploitation strategy and expect to identify incremental exploration opportunities on the properties. Outlook Our revenue, cash flow from operations and future growth depend substantially on factors beyond our control, such as access to capital, economic, political and regulatory developments, and competition from other sources of energy. Multiple events during 2009 and to date in 2010 involving numerous financial institutions have effectively restricted current liquidity within the capital markets throughout the United States and around the world. Despite efforts by treasury and banking regulators in the United States, Europe and other nations around the world to provide liquidity to the financial sector, capital markets currently remain constrained.As evidenced by our recent successful equity and debt exchange offerings, successful amendment of our first lien credit facility and recent successful equity and debt offerings by our peers, we believe that our access to capital has improved and we have been successful at improving our financial position to date. Natural gas and oil prices historically have been volatile and may fluctuate widely in the future. Sustained periods of low prices for natural gas or oil could materially and adversely affect our financial position, our results of operations, the quantities of natural gas and oil reserves that we can economically produce and our access to capital. As required by our revolving credit facility, we have mitigated this volatility through December 2011 by implementing a hedging program on a portion of our total anticipated production during this time frame. See Note 9 of Notes to Consolidated Financial Statements in this Quarterly Report on Form 10-Q. We face the challenge of natural gas and oil production declines. As a given well’s initial reservoir pressures are depleted, natural gas and oil production decreases, thus reducing our total reserves. We attempt to overcome this natural decline both by drilling on our properties and acquiring additional reserves. We will maintain our focus on controlling costs to add reserves through drilling and acquisitions, as well as controlling the corresponding costs necessary to produce such reserves. Our ability to add reserves through drilling is dependent on our capital resources and can be limited by many factors, including the ability to timely obtain drilling permits and regulatory approvals and voluntary reductions in capital spending in a low commodity price environment. Any delays in drilling, completion or connection to gathering lines of our new wells will negatively impact the rate of our production, which may have an adverse effect on our revenues. In accordance with our business strategy, we intend to invest the capital necessary to maintain our production at existing levels over the long-term provided that it is economical to do so based on the commodity price environment. However, we cannot be certain that we will be able to issue our debt and equity securities on favorable terms, or at all, and we may be unable to refinance our revolving credit facility when it expires. Additionally, due to the significant decline in commodity prices, our borrowing base under our revolving credit facility may be re-determined such that it will not provide for the working capital necessary to fund our capital spending program. Highlights Ultra-Deep Shelf Exploration and Development Activity We participate in a joint venture (the “Partnership”) led by McMoRan Exploration Company with respect to several prospects in the ultra-deep shelf in the Gulf of Mexico.Data received to date from ultra-deep shelf drilling with respect to the Davy Jones and Blackbeard West discovery wells in the Gulf of Mexico confirm geologic modeling that correlates objective sections on the shelf below the salt weld (i.e. listric fault) in the Miocene and older age sections to those productive sections seen in deepwater discoveries by other industry participants. In addition to Davy Jones and Blackbeard West, the partnership has identified 15 ultra-deep shelf prospects in shallow water near existing infrastructure. The partnership’s ultra-deep shelf drilling plans in calendar year 2010 include the Blackbeard East and Lafitte exploratory wells and delineation drilling at Davy Jones. Future plans also include the John Paul Jones prospect located north of Davy Jones. - 28 - In February 2010, the Davy Jones discovery well on South Marsh Island Block 230 was drilled to a total depth of 29,000 feet. As reported in January 2010, the partnership logged 200 net feet of pay in multiple Eocene/Paleocene (Wilcox) sands in the well. In March 2010, a production liner was set and the well was temporarily abandoned until necessary equipment for the completion is available. The partnership, working with a team of experts, has initiated studies on the design for the completion of the well. Flow testing is expected to confirm the ultimate hydrocarbon flow rates from the well. Various fast-track alternatives to flow test the well are being evaluated. Timing of the flow test and completion is uncertain and subject to a number of factors. On April 7, 2010, the partnership commenced drilling the Davy Jones offset appraisal well (“Davy Jones #2”) on South Marsh Island Block 234, two and a half miles southwest of the discovery well. The well is currently drilling below 5,000 feet towards a proposed total depth of 29,950 feet. Davy Jones #2 is expected to test similar sections up-dip to the discovery well, as well as deeper objectives, including potential additional Wilcox and possibly Cretaceous (“Tuscaloosa”) sections. Davy Jones involves a large ultra-deep shelf structure encompassing four lease blocks (20,000 acres). We are funding 14.1 percent of the exploratory costs to earn a 15.8 percent working interest and 12.6 percent net revenue interest in Davy Jones. Our investment in both wells at Davy Jones to date totaled about $18 million. The Blackbeard East ultra-deep shelf exploration well commenced drilling on March 8, 2010 and is drilling below 15,200 feet. The well, which is located in 80 feet of water on South Timbalier Block144, has a proposed total depth of 29,950 feet, targeting Middle and Deep Miocene objectives seen below 30,000 feet in Blackbeard West, nine miles away. We are funding 16 percent of the exploratory costs to earn an 18 percent working interest and 14.35 percent net revenue interest in Blackbeard East.Our investment in the well to date has totaled about $5 million. The Lafitte ultra-deep exploration well is expected to commence drilling this summer. Like Blackbeard East, Lafitte will target Middle and Deep Miocene objectives. Lafitte is located on Eugene Island Block 223 in 140 feet of water. Information gained from the Blackbeard East and Lafitte wells will enable the partnership to consider priorities for future operations at Blackbeard West. As previously reported, the Blackbeard West ultra-deep exploratory well on South Timbalier Block 168 was drilled to 32,997 feet in 2008. Logs indicated four potential hydrocarbon bearing zones that require further evaluation, and the well was temporarily abandoned. The Minerals Management Service (“MMS”) has granted a geophysical Suspension of Operations (“SOO”) to extend the terms of Blackbeard West leases. The SOO is allowing the partnership to evaluate whether to drill deeper at Blackbeard West, drill an offset location or complete the well to test the existing zones. Our investment in the Blackbeard West well totaled $27.2 million at March 31, 2010. We expect to have sufficient cash flow from operations to fund our current commitments related to our ultra-deep shelf exploration and development activity. Mit Acquisition On December 22, 2009, we closed on the acquisition of certain Gulf of Mexico shelf oil and natural gas interests from MitEnergy Upstream LLC, a subsidiary of Mitsui & Co., Ltd. (the “Mit Acquisition”), for cash consideration of $273 million. For accounting purposes, we recorded this acquisition as effective November 20, 2009, the date that we gained control of the assets acquired and liabilities assumed. This acquisition was funded with cash on hand and net proceeds from the offering of 18,821,046 shares of our common stock and 1,100,000 shares of our 7.25% convertible cumulative perpetual preferred stock (our “Convertible Preferred Stock”) completed on December 12, 2009. The Mit Acquisition involves mirror-image non-operated interests in the same group of properties we purchased from Pogo Producing Company in June 2007.These properties include 30 fields of which production is approximately 77% crude oil and 80% of which is already operated by us.Offshore leases included in this acquisition total nearly 33,000 net acres. 1-for-5 Share Consolidation At our 2009 AGM, our shareholders approved a share consolidation or reverse stock split at certain pre-determined ratios at any time prior to December 31, 2010, subject to the approval of our board of directors. In January 2010, our board of directors approved a 1:5 stock consolidation effective January 29, 2010.The shareholders also voted to increase our authorized capital from 80,000,000 common shares, par value $.005 per share, to 200,000,000 common shares by creating 120,000,000 new common shares. - 29 - Amendment to First Lien Credit Facility In February 2010, EGC and its lenders amended the First Lien Revolver to: •Extend the maturity from June, 2011 to February, 2013; •Increase the borrowing base from $199 million to $350 million; •Reduce the face amount from $700 million to $400 million; •Amend the total leverage ratio covenant to require that the total leverage ratio not exceed 3.75 to 1.0 starting in March,2010 and to not exceed 3.50 to 1.0 starting June 30, 2010; and •Amend the covenant to maintain only John D. Schiller, Jr. in his current executive position, subject to certain exceptions inthe event of death or disability. Exchange Offer for Second Lien Notes On November 12, 2009, we issued $338 million aggregate principal amount of 16% Second Lien Junior Secured Notes due 2014 (the “Second Lien Notes”).The Second Lien Notes are secured by a second lien in our oil and gas properties.In addition, the Second Lien Notes are governed by an inter-creditor agreement between the participants in the first lien revolving credit facility and the Second Lien Notes.Cash interest payable on the Second Lien Notes is 14% with an additional 2% interest payable-in-kind (“Second Lien Note PIK interest”). The Second Lien Note PIK interest is paid through the issuance of addition Second Lien Notes on each interest payment date. These additional Second Lien Notes issued as Second Lien Note PIK interest are identical in terms and conditions to the original Second Lien Notes. Under the terms of the Second Lien Notes, we are required to exchange the Second Lien Notes for newly issued notes registered under the Securities Act (the “Registered Second Lien Notes”).The Registered Second Lien Notes will have identical terms and conditions as the Second Lien Notes.On April 5, 2010, we commenced an offer to exchange the Second Lien Notes for Registered Second Lien Notes.The exchange offer expired on May 3, 2010 with closing expected on May 6, 2010.The tendered bonds represented 99.96% of the bonds outstanding. - 30 - Operational Information(In thousands except for unit amounts) Mar. 31, Dec. 31, 2009 (a) Sept. 30, June 30, Mar. 31, Operating revenues Crude oil sales $ Natural gas sales Hedge gain Total revenues Percent of operating revenues from crude oil Prior to hedge gain % Including hedge gain % % % Operating expenses Lease operating expense Insurance expense Workover and maintenance Direct lease operating expense Total lease operating expense Production taxes ) Impairment of oil and gas properties — DD&A General and administrative Other – net ) Total operating expenses Operating income (loss) $ ) Sales volumes per day Natural gas (MMcf) Crude oil (MBbls) Total (MBOE) Percent of sales volumes from crude oil % Average sales price Natural gas per Mcf $ Hedge gain per Mcf Total natural gas per Mcf $ Crude oil per Bbl $ Hedge gain (loss) per Bbl ) Total crude oil per Bbl $ Total hedge gain per BOE $ Operating revenues per BOE $ Operating expenses per BOE Lease operating expense Insurance expense Workover and maintenance Direct lease operating expense Total lease operating expense Production taxes ) Impairment of oil and gas properties — DD&A General and administrative Other – net ) Total operating expenses Operating income (loss) per BOE $ ) (a) Includes Mit Acquisition from November 21, 2009 through December 31, 2009. - 31 - Results of Operations Three Months Ended March 31, 2010 Compared With the Three Months Ended March 31, 2009. Our consolidated net income for the three months ended March 31, 2010 was $11.1 million or $0.18 diluted earnings per common share (“per share”) as compared to consolidated net loss of $120.6 million or $4.18 diluted loss per share for the three months ended March 31, 2009.The increase is primarily due to the impairment of oil and gas properties incurred in the prior fiscal year quarter coupled with higher production volumes and higher commodity prices in the current fiscal year quarter. Price and Volume Variances Three Months Ended Percent Revenue March 31, Increase Increase Increase (Decrease) (Decrease) (Decrease) (In thousands) Price Variance (1) Crude oil sales prices (per Bbl) $ $ $ % $ Natural gas sales prices (per Mcf) % Total price variance Volume Variance Crude oil sales volumes (MBbls) % Natural gas sales volumes (MMcf) ) )% ) BOE sales volumes (MBOE) % Percent of BOE from crude oil % % Total volume variance Total price and volume variance $ (1)Commodity prices include the impact of hedging activities. Revenue Variances Three Months Ended March31, Increase Percent Increase (In Thousands) Crude oil $ $ $ % Natural gas % Total revenues $ $ $ % Revenues Our consolidated revenues increased $44.0 million in the third quarter of fiscal 2010 as compared to the same period in the prior fiscal year. Higher revenues were primarily due to higher crude oil production volumes as a result of the Mit Acquisition, coupled with higher crude oil and natural gas prices.Revenue variances related to commodity prices and sales volumes are described below. - 32 - Price Variances Commodity prices are one of our key drivers of earnings generation and net operating cash flow.Higher overall commodity prices improved revenues by $12.6 million in the third quarter of fiscal 2010. Average natural gas prices, including a $3.03 realized gain per Mcf related to hedging activities, increased $0.68 per Mcf during the third quarter of fiscal 2010, resulting in increased revenues of $3.0 million. Average crude oil prices, including a $2.46 realized loss per barrel related to hedging activities, increased $8.52 per barrel in the third quarter of fiscal 2010, resulting in increased revenues of $9.6 million.Commodity prices are affected by many factors that are outside of our control. Therefore, commodity prices we received during the third quarter of fiscal 2010 are not necessarily indicative of prices we may receive in the future. Depressed commodity prices over a period of time could result in reduced cash from operating activities, potentially causing us to expend less on our capital program.Lower spending on our capital program could result in a reduction of the amount of production volumes we are able to produce. We cannot accurately predict future commodity prices, and cannot be certain whether these events will occur. Volume Variances Sales volumes are another key driver that impact our earnings and net operating cash flow.Higher total sales volumes in the third quarter of fiscal 2010 resulted in increased revenues of $31.4 million. Crude oil sales volumes increased 4.8MBbls per day in the third quarter of fiscal 2010, resulting in increased revenues of $32.0 million. Natural gas sales volumes decreased 0.8MMcf per day in the third quarter of fiscal 2010, resulting in decreased revenues of $0.6 million.The increase in crude oil sales volumes in the third quarter of fiscal 2010 was primarily due to the Mit Acquisition. The decrease in natural gas sales volumes in the third quarter of fiscal 2010 was primarily due to the impact of temporary shut-ins caused by third-party pipeline outages and dredging operations conducted by the U.S. Corps of Engineers essentially offset by the increase due to the Mit Acquisition. As mentioned above, depressed commodity prices over an extended period of time or other unforeseen events could occur that would result in our being unable to sustain a capital program that allows us to meet our production growth goals. However, we cannot predict whether such events will occur. Below is a discussion of Costs and Expenses and Other (Income) Expense. Costs and Expenses and Other (Income) Expense Three Months Ended March 31, Increase (Decrease) Amount Per BOE Amount Per BOE Amount Costs and expenses (In Thousands, except per unit amounts) Lease operating expense Insurance expense $ Workover and maintenance Direct lease operating expense Total lease operating expense Production taxes ) Impairment of oil and gas properties — — ) DD&A Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) Total costs and expenses $ ) Other (income) expense Other income $ ) $ ) $ ) $ ) $ Interest expense Total other (income) expense $ Costs and expenses decreased $94.7 million in the third quarter of fiscal 2010.This decrease in costs and expenses was primarily due to the impairment of oil and gas properties in the third quarter of fiscal 2009 partially offset by higher lease operating expense and higher general and administrative expense in the third quarter of fiscal 2010. Below is a discussion of costs and expenses. - 33 - DD&A expense increased $0.7 million as a result of increased production which was essentially offset by a lower DD&A rate. The lower DD&A rate was due to the impairment of oil and gas properties in the prior year quarter and the addition of the Mit Acquisition reserves in the current fiscal year.The increase as a result of improved production ($11.5 million) was essentially offset by the impact of the lower DD&A rate ($10.8 million).Lease operating expense increased $15.9 million in the third quarter of fiscal 2010 compared to the third quarter of fiscal 2009.This increase is primarily due to higher workover and maintenance costs in the third quarter of fiscal 2010 as a result of platform maintenance coupled with higher direct lease operating and well insurance expense as a result of the Mit acquisition. General and administrative expense increased $8.3 million in the third quarter of fiscal 2010 principally as a result of the bond exchange offer and higher compensation expense related to Phantom and Performance Units due to our rising common stock price. Other (income) expense increased $4.2 million in the third quarter of fiscal 2010.This increase was primarily due to the items discussed below. Other income decreased $2.0 million due principally to lower interest bearing investments. Interest expense increased $2.2 million due to an increase in the overall interest rates partially offset by a decrease in borrowings.On a per unit of production basis, interest expense decreased 9.6 percent, from $10.57/BOE to $9.55/BOE. Income Tax Expense Income tax expense increased $2.8 million in the third quarter of fiscal 2010 compared to the third quarter of fiscal 2009, primarily due to an increase in income before income taxes of $134.5 million and the establishment of a valuation allowance against the net deferred tax assets in the U.S. in the prior year quarter.The effective income tax rate for the third quarter of fiscal 2010 increased from the third quarter of fiscal 2009 from (0.7) percent to 24.8 percent. Nine Months Ended March 31, 2010 Compared with the Nine Months Ended March 31, 2009. Our consolidated net income was $15.2 million or $0.34 diluted earnings per share for the first nine months of fiscal 2010 as compared to a consolidated net loss of $554.5 million or $19.20 diluted loss per share for the same prior year period.The increase is primarily due to the impairment of oil and gas properties incurred in the prior fiscal year period coupled with higher crude sales volumes and crude oil prices partially offset by lower natural gas sales volumes and natural gas prices in the current fiscal year period. Below is a discussion of prices, volumes and revenue variances. Sales Price and Volume Variances Nine Months Ended Percent Revenue March 31, Increase Increase Increase (Decrease (Decrease) (Decrease) (In Thousands) Price Variance (1) Crude oil price (per Bbl) $ $ $ % $ Natural gas price (per Mcf) ) )% ) Total price variance ) Volume Variance Crude oil sales volumes (MBbls) % Natural gas sales volumes (MMcf) ) )% ) BOE sales volumes MBOE % Percent of BOE from crude oil % % Total volume variance Total price and volume variance $ (1)Commodity prices include hedging gains and losses. - 34 - Revenue Variances Nine Months Ended Percent March 31, Increase Increase (Decrease) (Decrease) (In Thousands) Crude oil $ $ $ % Natural gas ) )% Total revenues $ $ $ % Revenues Our consolidated revenues increased $26.8 million in the first nine months of fiscal 2010 as compared to the same period in the prior fiscal year. Higher revenues were primarily due to higher crude oil production volumes as a result of the Mit Acquisitioncoupled with higher crude oil prices in the current period which increased revenues $52.6 million and $4.6 million, respectively.Operating revenues were also impacted by lower natural gas production volumes which decreased revenues by $18.9 million and by lower natural gas sales prices which reduced revenues by $11.5 million. Revenue variances related to commodity prices and sales volumes are described below. Price Variances Commodity prices are one of our key drivers of earnings generation and net operating cash flow.Lower commodity prices contributed a net decrease of $6.9 million in revenues in the first nine months of fiscal 2010 as compared to the prior year period.Average natural gas prices, including a $2.84 realized gain per Mcf related to hedging activities, decreased $0.84 per Mcf in the first nine months of fiscal 2010, resulting in decreased revenues of $11.5 million.Average crude oil prices, including a $2.23 realized gain per barrel related to hedging activities, increased $1.51 per barrel in the first nine months of fiscal 2010, resulting in increased revenues of $4.6 million.Commodity prices are affected by many factors that are outside of our control. Therefore, commodity prices we received in the first nine months of fiscal 2010 are not necessarily indicative of prices we may receive in the future. Depressed commodity prices over a period of time would result in reduced cash from operating activities potentially causing us to expend less on our capital program.Lower spending on our capital program could result in a reduction of the amount of production volumes we are able to produce. We cannot accurately predict future commodity prices, and cannot be certain whether these events will occur. Volume Variances Sales volumes are another key driver that impact our earnings and net operating cash flow.Crude oil sales volumes increased 2.6 MBbls per day in the first nine months of fiscal 2010, resulting in increased revenues of $52.6 million. Natural gas sales volumes decreased 9.4 MMcf per day in the first nine months of fiscal 2010, resulting in lower revenues of $18.9 million.The increase in crude oil sales volumes in the first nine months of fiscal 2010 as compared to prior fiscal year’s first nine months was primarily due to the Mit Acquisition.The decrease in natural gas sales volumes in the first nine months of fiscal 2010 as compared to prior fiscal year’s first nine months was primarily due to the impact of temporary shut-ins caused by third-part pipeline outages and dredging operations conducted by the U.S. Corps of Engineers partially offset by increased production as a result of the Mit Acquisition. As mentioned above, depressed commodity prices over an extended period of time or other unforeseen events could occur that would result in our being unable to sustain a capital program that allows us to meet our production growth goals. However, we cannot predict whether such events will occur. - 35 - Below is a discussion of Costs and Expenses and Other (Income) Expense. Costs and Expenses and Other (Income) Expense Nine Months Ended March 31, Increase (Decrease) Amount Per BOE Amount Per BOE Amount Costs and expenses (In Thousands, except per unit amounts) Lease operating expense Insurance expense $ Workover and maintenance Direct lease operating expense ) Total lease operating expense Production taxes ) Impairment of oil and gas properties — — ) DD&A ) Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) Total costs and expenses $ ) Other (income) expense Other income $ ) $ ) $ ) $ ) $ ) Interest expense Total other (income) expense $ ) Costs and expenses decreased $591.0 million in the first nine months of fiscal 2010 as compared to the prior year period.This decrease in costs and expenses was primarily due to the impairment of oil and gas properties in the first nine months of fiscal 2009 coupled by the net effect of the items discussed below. DD&A expense decreased $46.4 million in the first nine months of fiscal 2010 as compared to the prior year period primarily due to a lower DD&A rate ($55.8 million).The lower DD&A rate was due to the impairment of oil and gas properties in the prior year’s period and to the addition of the Mit Acquisition reserves.The preceding was partially offset by improved production which increased DD&A expense by $9.4 million.Lease operating expense increased $3.8 million in the first nine months of fiscal 2010 compared to first nine months of fiscal 2009.This increase is primarily due to higher workover and maintenance costs in the first nine months of fiscal 2010 and higher well insurance expense as a result of higher insurance rates and the Mit Acquisition partially offset by lower direct lease operating expense.Accretion of asset retirement obligations increased $8.0 million principally as a result of the Mit Acquisition. General and administrative expense increased $18.0 million in the first nine months of fiscal 2010 principally as a result of the bond exchange offer and higher compensation expense related to Phantom and Performance Units due to our rising common stock price. Other (income) expense increased $20.2 million in the first nine months of fiscal 2010 as compared to the prior year period.This increase was primarily due to the items discussed below. Other income increased $24.1 million due to the gain related to the repurchased $126 million of New Notes. (See Note 6)Interest expense increased $4.0 million due to an increase in the overall interest rates partially offset by a decrease in borrowings.On a per unit of production basis, interest expense increased 0.1 percent, from $11.80/BOE to $11.91/BOE. Income Tax Expense Income tax expense increased $68.3 million in the first nine months of fiscal 2010 compared to the first nine months of fiscal 2009, primarily due to an increase in income before income taxes of $638.0 million, and the establishment of a valuation allowance against the net deferred tax assets in the U.S. in the nine months ended March 31, 2009. The effective income tax rate for the first nine months of fiscal 2010 increased from the first nine months of fiscal 2009 from a benefit of 7.8 percent to 58.1 percent. - 36 - Liquidity Overview During the nine months ended March 31, 2010, we have: · Issued $278 million of Second Lien Notes in exchange for $347.5 million of high yield 10% Senior Notes due 2013 (the “Registered Senior Notes”); · Issued $60 million in Second Lien Notes and 2.6 million shares of our common stock for $60 million in cash; · Issued 18.8 million shares of our common stock and 1.1 million shares of our Convertible Preferred Stock; · Acquired certain Gulf of Mexico shelf oil and gas properties in the Mit Acquisition for $273 million in cash; and · Amended our first lien revolving credit facility extending the maturity to February 2013. The March 31, 2010 principal balance of our first lien revolving credit facility, Registered Senior Notes and Second Lien Notes and related maturity dates are as follows: · First lien revolving credit facility - $89.5 million – Due February 2013; · Registered Senior Notes - $276.5 million – Due June 2013; and · Second Lien Notes - $338.6 million – Due June 2014. As of March 31, 2010, we have procured bonding in the amount of approximately $112.1 million to secure the supplemental bonding requirements of the MMS to comply with MMS regulations governing, among other things, plugging and abandonment of wells on the outer continental shelf of the Gulf of Mexico and the removal of facilities, approximately $98 million of the bonds were issued to the MMS.In order to procure such bonding, we issued letters of credit and or cash deposits of approximately $33.0 million to secure the bonds and have ongoing collateral requirements.As of March 31, 2010, we had $33.0 million in letters of credit supporting such bonds. In March 2010, the MMS issued a letter that the Company qualifies for a supplemental bonding waiver.The MMS has released the bonds and the Company is in the process of having the bonds and related letters of credit securing the bonds released by the respective third parties. Capital Resources Our revised fiscal 2010 capital budget, excluding acquisitions, abandonment costs and reimbursable hurricane-related spending is expected to be approximately $156 million. We intend to fund our capital expenditure program, contractual commitments, including settlement of derivative contracts, and future acquisitions from cash on hand, cash flows from operations and borrowings under our credit facility. Notwithstanding the continued weakness in credit markets, we believe our available liquidity will be sufficient to meet our funding requirements through March 31, 2011.However, future cash flows are subject to a number of variables, including the level of crude oil and natural gas production and prices.There can be no assurance that cash flow from operations or other capital resources will provide cash in sufficient amounts to maintain planned levels of capital expenditures.If an acquisition opportunity arises, we may also seek to access public markets to issue additional debt and/or equity securities. Cash flows from operations were used primarily to fund exploration and development expenditures during the first nine months of fiscal 2010. Net cash provided by operating activities in the first nine months of fiscal 2010 was $80.4 million as compared to $174.4 million provided by operating activities in the first nine months of fiscal 2009.The decrease is due in part to lower proceeds from sale of derivative instruments and higher costs and expenses.Key drivers of net operating cash flows are commodity prices, production volumes and costs and expenses. Average natural gas prices decreased 10.3% in the first nine months of fiscal 2010 from the same period last year and natural gas sales decreased 18.8% in the first nine months of fiscal 2010 from the same period last year.Changes in operating assets and liabilities decreased $11.5million primarily due to asset retirement obligations, accounts payable and accrued liabilities and insurance related accounts receivable. - 37 - Contractual Obligations Information about contractual obligations at March 31, 2010 did not change materially, other than as disclosedin Notes 6 and 14 to accompanying Consolidated Financial Statements, from the disclosures in Item 7 of our Annual Report on Form 10-K for the year ended June 30, 2009. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 “Notes to Consolidated Financial Statements”, included in our Annual Report on Form 10-K for the year ended June 30, 2009.Also refer to Note 2 “Recent Accounting Pronouncements” to accompanying Consolidated Financial Statements. Recent Accounting Pronouncements For a description of recent accounting pronouncements, see Item 1. Financial Statements – Note 2 – Recent Accounting Pronouncements of this Quarterly Report on Form 10-Q. ITEM 3. Quantitative and Qualitative Disclosures about Market Risk Market-Sensitive Instruments and Risk Management The following market risk disclosures should be read in conjunction with the quantitative and qualitative disclosures about market risk contained in our Annual Report on Form 10-K for the fiscal year ended June 30, 2009 (the “2009 Annual Report”). We are exposed to a variety of market risks, including commodity price risk and interest rate risk.We address these risks through a program of risk management which includes the use of derivative instruments.The following quantitative and qualitative information is provided about financial instruments to which we are a party at March 31, 20020, and from which we may incur future gains or losses from changes in market interest rates or commodity prices. Hypothetical changes in commodity prices and interest rates chosen for the following estimated sensitivity analysis are considered to be reasonably possible near-term changes generally based upon conditions of past fluctuations for each risk category.However, since it is not possible to accurately predict future changes in interest rates and commodity prices, these hypothetical changes may not necessarily be an indicator of probable future fluctuations. Commodity Price Risk We utilize commodity-based derivative instruments with major financial institutions to reduce exposure to fluctuations in the price of crude oil and natural gas. We use financially settled crude oil and natural gas puts, swaps, three-way collars and zero-cost collars. Any gains or losses resulting from the change in fair value from hedging transactions that are determined to be ineffective are recorded in income, whereas gains and losses from the settlement of hedging contracts are recorded in crude oil and natural gas revenues. With a financially settled purchased put, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the hedged price of the transaction. With a swap, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the hedged price for the transaction, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the hedged price for the transaction. With a zero-cost collar, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the floor price of the collar, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the cap price for the collar. A three-way collar is a combination of options, a sold call, a purchased put and a sold put. The sold call establishes a maximum price we will receive for the volumes under contract. The purchased put establishes a minimum price unless the market price falls below the sold put, at which point the minimum price would be the reference price (i.e., NYMEX) plus the difference between the purchased put and the sold put strike price. - 38 - We typically hedge up to three years.We have minimum and maximum hedge limits in our first lien revolving credit facility.Typically we have 60% to 80% of our production volumes hedged in prompt twelve months, 30% to 40% hedged during the second twelve months and 20% to 30 % hedged during the third twelve months.We also vary the mix of hedges and modify the percentage hedged based upon our bias for price expectations. Based on the March 31, 2010 published forward commodity price curves for the underlying commodities, a price increase of 10% per barrel for crude oil would decrease the fair value of our net commodity derivative asset by approximately $37.5 million. A price increase of 10% per MMBtu for natural gas would decrease the fair value of our net commodity derivative asset by approximately $14.5 million. Derivative instruments are reported on the balance sheet at fair value as short-term or long-term derivative financial instruments assets or liabilities. The energy markets have historically been very volatile, and there can be no assurances that crude oil and natural gas prices will not be subject to wide fluctuations in the future. While the use of hedging arrangements limits the downside risk of adverse price movements, it also limits future gains from favorable movements. Our ultimate realized gain or loss with respect to commodity price fluctuations will depend on the future exposures that arise during the period as well as our hedging strategies and commodity prices at the time. Interest Rate Risk On June26, 2006, we entered into an interest rate costless collar to mitigate the risk of loss due to changes in interest rates. The dollar amount hedged was $75 million with the interest rate collar being 5.45% to 5.75 percent. At March 31, 2010, the fair value of this instrument, which was designated as a financial hedge, prior to the impact of federal income tax, was a loss of $1.0 million.In April 2010, we made our last payment under the interest rate costless collar. A 1% increase in interest rates would increase our interest expense approximately $0.7 million for the remainder of fiscal 2010. We will generally invest cash equivalents in high-quality credit instruments consisting primarily of money market funds with maturities of 90 days or less. We do not expect any material loss from cash equivalents and therefore we believe its interest rate exposure on invested funds is not material. ITEM 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of certain members of our management, including the Chief Executive Officer and Chief Financial Officer, we completed an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).Our disclosure controls and procedures are designed to provide reasonable assurance that the information required to be disclosed by us in reports that we file under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure and is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC.Based on the evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures were effective as of the end of the period covered by this report at the reasonable assurance level. Changes in Internal Control over Financial Reporting There was no change in our system of internal control over financial reporting (as defined in Rules 13a –15(f) and 15d –15(f) under the Exchange Act) during our quarterly period ended March 31, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. - 39 - PART II - OTHER INFORMATION ITEM 1.Legal Proceedings We are involved in various legal proceedings and claims, which arise in the ordinary course of our business. We do not believe the ultimate resolution of any such actions will have a material effect on our financial position or results of operations. ITEM 1A.Risk Factors Our business faces many risks. Any of the risks discussed below or elsewhere in this Quarterly Report on Form 10-Q or our other SEC filings, could have a material impact on our business, financial position or results of operations. Additional risks and uncertainties not presently known to us or that we currently believe to be immaterial may also impair our business operations.For a detailed discussion of the risk factors that should be understood by any investor contemplating investment in our common stock, please refer to the section entitled “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended June 30, 2009 as supplemented by the risk factors set forth below. There has been no material change in the risk factors set forth in our Annual Report on Form 10-K for the year ended June 30, 2009 other than those set forth below. For further information, see Part I—Item 1A—Risk Factors in our Annual Report on Form 10-K for the year ended June 30, 2009. Recent events in the Gulf of Mexico may increase risks, costs and delays in our offshore operations. The recent explosion and sinking of the Deepwater Horizon drilling rig in the Gulf of Mexico, as well as the resulting oil spill, may lead to increased governmental regulation of our and our industry’s operations in a number of areas, including health and safety, environmental, and licensing, any of which could result in increased costs or delays in our current and future drilling operations.We cannot predict with any certainty whether such regulation will be enacted or what form such regulation could take.Additionally, this event may lead to increased difficulties obtaining insurance coverage on economically manageable terms.Additional governmental regulation or tightening of the insurance markets could increase our costs, cause delays or have a material impact on our business, financial condition and results of operations. ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds The following table presents information with respect to purchases of common stock of the Company made during the three months ended March 31, 2010, by Energy XXI or any "affiliated purchaser" of Energy XXI as defined in Rule10b-18(a)(3) under the Exchange Act: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs January 1 - 31, 2010 — February 1 - 28, 2010 $ — — March 1 - 31, 2010 — Total $ — — (1)Represents shares of common stock purchased by the Company in open-market transactions. - 40 - ITEM 6.Exhibits The following exhibits are filed as part of this report. Exhibit Number Exhibit Title Incorporated by Reference to the Following Altered Memorandum of Association Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on December 15, 2009 with the SEC (File No. 001-33628) Bye-Laws Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on January 29, 2010 with the SEC (File No. 001-33628) Sixth Amendment to the Amended and Restated First Lien Credit Agreement, dated February 5, 2010 between Energy XXI Gulf Coast, Inc. and the lenders party to the Amended and Restated First Lien Credit Agreement Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on February 10, 2010 with the SEC (File No. 001-33628) Certification of Chief Executive Officer Pursuant to Rule 13a — 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Financial Officer Pursuant to Rule 13a — 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Furnished herewith - 41 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Energy XXI (Bermuda) Limited has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENERGY XXI (BERMUDA) LIMITED By: /S/ DAVID WEST GRIFFIN David West Griffin Duly Authorized Officer and Chief Financial Officer By: /S/ HUGH A. MENOWN Hugh A. Menown Duly Authorized Officer and Vice President, Chief Accounting Officer and Chief Information Officer Date:May 6, 2010 - 42 - EXHIBIT INDEX Exhibit Number Exhibit Title Incorporated by Reference to the Following Altered Memorandum of Association Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on December 15, 2009 with the SEC (File No. 001-33628) Bye-Laws Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on January 29, 2010 with the SEC (File No. 001-33628) Sixth Amendment to the Amended and Restated First Lien Credit Agreement, dated February 5, 2010 between Energy XXI Gulf Coast, Inc. and the lenders party to the Amended and Restated First Lien Credit Agreement Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on February 10, 2010 with the SEC (File No. 001-33628) Certification of Chief Executive Officer Pursuant to Rule 13a — 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Financial Officer Pursuant to Rule 13a — 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Furnished herewith Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Furnished herewith - 43 -
